     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 1 of 23




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

BRENDA BRENYAH,                              §
    Plaintiff                                §
                                             §
V.                                           §          Civil Action No. 21-cv-87
                                             §
                                             §
COLUMBIA HOSPITAL CORPORATION                §
OF BAY AREA d/b/a/ CORPUS CHRISTI            §
MEDICAL CENTER,                              §
     Defendant.                              §          JURY TRIAL REQUESTED

                      PLAINTIFF’S ORIGINAL COMPLAINT

       Comes now Plaintiff, Brenda Brenyah, by and through counsel, and in support of her

claims against the above-named Defendant, Columbia Hospital Corporation of Bay Area

d/b/a Corpus Christi Medical Center, respectfully states:

                             NATURE OF THE ACTION

       1. This lawsuit presents claims for creation of a hostile work environment, unlawful

harassment, disparate treatment and discrimination based upon race discrimination and

retaliation for opposing and reporting the unlawful race discrimination in violation of 42

U.S.C. §1981, as amended by the Civil Rights Act of 1991.

                                        PARTIES

       2. Plaintiff, Brenda Brenyah, is an individual residing in Corpus Christi, Nueces

County, Texas. Ms. Brenyah was born in Ghana, her ethnicity and race is

Ashanti/Akan/Black African and she is a citizen of the United States.

       3. Defendant, Columbia Hospital Corporation of Bay Area d/b/a Corpus Christi
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 2 of 23




Medical Center (hereinafter referred to as “CCMC”), is a Texas corporation organized under

the laws of the State of Texas and doing business in Nueces County, Texas. It may be served

by serving its registered agent: CT Corporation System, 1999 Bryan St., Suite 900, Dallas,

Texas 75201-3136. CCMC is an independent legal entity and it is an affiliate under the

corporate umbrella of HCA Healthcare, Inc. which owns and operates 185 hospitals and

approximately 2,000 sites of care, including surgery centers, free standing emergency rooms,

urgent care centers and physician clinics in 21 states and the United Kingdom. HCA

Healthcare, Inc. is a publicly traded entity.

                              JURISDICTION AND VENUE

       4. This Court has jurisdiction over this action by reason of 28 U.S.C. §1331 and

§1343, in that Plaintiff, pursuant to 42 U.S.C. §1981, as amended by the Civil Rights Act of

1991, seeks to redress race discrimination and retaliation she experienced at the hands of

Defendant. This lawsuit has been timely filed within the applicable statute of limitations.

Venue is proper pursuant to 28 U.S.C. §1391 because the Defendant does business within

the geographical boundaries of the United States District Court for the Southern District of

Texas, Corpus Christi, Division.

                                           FACTS

       5. Ms. Brenyah’s race is Black African because her ancestry, her ethnicity and ethnic

characteristics, and her physical, cultural and linguistic characteristics are of the Black

African people. She is fluent in English and speaks with a Ghanian accent.


                                                2
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 3 of 23




       6. Ms. Brenyah is a registered nurse licensed by the Texas Board of Nursing and she

is an experienced healthcare worker who has worked in variety of medical field positions

such as working as a certified medication aide at the Dallas County Jail (Lew Sterrett Justice

Center) located in Dallas, Texas. Ms. Brenyah also worked at a Level II Trauma Emergency

Facility as an ER Tech II at United Regional Hospital located at Wichita Falls. Ms. Brenyah

earned a Bachelors of Science in Nursing degree from Midwestern State University. Ms.

Brenyah has been a registered nurse since January 2013 and she has worked at various

hospitals and units such as medical surgical unit, oncology, cardiac and in an ICU step-down

unit. She has additional healthcare certifications such as a Basic Life Support certificate and

Advanced Cardio Life Support certification. Mrs. Brenyah is also a member of the Texas

Nurses Association and the American Nurses Association.

       8. Ms. Brenyah was hired to work at CCMC at its location at 7101 S Padre Island Dr,

Corpus Christi, TX. 78412, which is known as the Bay Area Campus, as a registered nurse

on March 20, 2017 and, pursuant to the Collective Bargaining Agreement in effect, Ms.

Brenyah’s initial 90 day probationary period ended on June 18, 2017. Ms. Brenyah

completed her initial orientation at Doctor’s Regional Campus which is also part of HCA

Healthcare, Inc.

       9. Starting on May 2, 2017, Ms. Brenyah was discriminated against and harassed

based upon her race, Black African, and Black employees, who have similar physical racial

characteristics as Ms. Brenyah, were also discriminated against. The discrimination directed


                                              3
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 4 of 23




against Ms. Brenyah was because she is genetically part of an ethnically and

physiognomically distinctive subgrouping of homo sapiens. Further, the race discrimination

which Ms. Brenyah suffered and witnessed, was intentional, severe and pervasive and not

only was Ms. Brenyah subjected to this abusive conduct, but she witnessed and was aware

of other Black African and Black employees who were subjected to similar racially

discriminatory conduct. After Ms. Brenyah opposed and reported this race discrimination to

CCMC, she was the subject of life-threatening retaliation by charge nurses and management

at CCMC.

       10. Starting on or about May 2, 2017 and continuing during her employment, Ms.

Brenyah, was subject to racial harassment and discrimination. Some examples of this racial

harassment and discrimination were that she was told by the charge nurse, Monica Rivera,

who is Hispanic, that her “African food” stunk; Ms. Rivera told Ms. Brenyah that she prefers

Filipino nurses to Black nurses; Ms. Rivera stated that she considered that a Black nurse,

David, is no longer Black because he is married to a Filipino (in effect, she was saving that

David “upgraded” his race through his marriage); and having her African accent mocked.

Other Black African and Black employees such as Lawrence Dike, who was a certified nurse

assistant and who is also of Black African ancestry (Nigerian), and Michelle Cummings, who

is a Black nurse, were also subjected to the same or similar racial harassment including racial

slurs. Also, other employees engaged in the racial discrimination such as Angela Guerra,

who was a Hispanic charge nurse, by frequently making racially charged comments in the


                                              4
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 5 of 23




break room while speaking with employees. An example of these comments are that she

prefers Filipino nurses over Black nurses because Black people like to play the race card.

This harassment was pervasive as it occurred several times a week and it was also meant to

dehumanize Black African and Black employees. Further, the harassment altered the terms,

conditions, or privileges of Ms. Brenyah’s employment. CCMC admitted as part of their

investigation that Ms. Rivera stated allegedly “in jest” that she said, “because you go to the

Philippines all the time you’re not even black anymore” in reference to David, a Black nurse.

Ms. Rivera did not make any comments of this nature to Ms. Brenyah or Mr. Dike “in jest.”

Mr. Dike was being discriminated against on almost every shift including having to endure

racial slurs from patients such as “nigger.” This was reported to Ms. Zamora, but she just

made excuses and allowed Mr. Dike to be subjected to discrimination by patients without

taking any appropriate action. The racial harassment of Mr. Dike by patients was reported

to Mr. Sewell and he responded that it was o.k. for charge nurses to allow the patient to

discriminate against Mr. Dike because of his race. The comments were offensive, frequent

and created a racially hostile work environment for Black African and Black employees.

       11. In approximately the middle of May 2017, Ms. Brenyah was subjected to

harassment based upon her race by Marissa Zamora, who is a Hispanic female who was the

unit manager, by being falsely accused of abandoning her patients by going downstairs to

“hang-out” at the cafeteria and she claimed that the charge nurse, Ms. Guerra told her that

two people witnessed it. The identities of the alleged two witnesses were never disclosed to


                                              5
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 6 of 23




Ms. Brenyah or to any investigative authority. Ms. Brenyah explained to Ms. Zamora that

the allegations were not true and she provided easily verifiable information to show that the

allegation was false. Ms. Brenyah told Ms. Zamora that she worked the night shift and the

cafeteria was not open during the hours at issue. Therefore, the allegation was clearly false

as Ms. Brenyah could not be at the cafeteria while it was closed. Further, Ms. Brenyah asked

Ms. Zamora to review the video surveillance of the area because it also supported that the

allegation was false. Instead of considering the exonerating evidence which Ms. Brenyah

presented to Ms. Zamora, Ms. Zamora disciplined Ms. Brenyah by issuing her a “coaching”

for the alleged incident. CCMC stated that policy does not allow the review of security

footage for employment matters, but only used for safety issues. Mr. Dike also asked CCMC

to review security footage to exonerate him from racially inspired allegations made against

him. CCMC also refused to review the surveillance video in Mr. Dike’s case. However,

contrary to this alleged policy, CCMC used security footage to frame Mr. Dike as a pretext

to terminate his employment based upon his race. CCMC’s illogical reasoning not to review

the surveillance video supports pretext that the decisions were discriminatory. Further,

CCMC failed to produce any contemporaneous records of the alleged event which also

supports that the decision was a pretext for discrimination. The discipline of Ms. Brenyah

was not warranted. It wrongfully branded her as a nurse who abandoned her patients.

Abandoning a patient is a serious violation of the Standards of Nursing Practice and is a

threat to Ms. Brenyah’s nursing license. The purpose of this false allegations was to harass


                                             6
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 7 of 23




Ms. Brenyah by threatening her livelihood and to set-her up for adverse action because of her

race. “Coaching” is a step in the disciplinary process - meaning that it would be used to

serve as a pretext to justify more harsh discipline against Ms. Brenyah in the future.

       12. In regard to the trumped-up allegation that Ms. Brenyah “abandoned” her patients

by going to the cafeteria, several nurses slept during working hours with CCMC

Management’s and Human Resource’s knowledge. Sleeping on duty is abandonment of

patients and it violates Texas Board of Nursing Rules, 22 TAC §217.11, Standards of

Nursing Practice, and 22 TAC §217.12, Unprofessional Conduct. In regard to “sleeping on

the job,” the Texas Board of Nursing published the following in Position Statement 15.6

Board Rules Associated with Alleged Patient “Abandonment”:

       ...the rules most frequently applied to nursing practice concerns are 22
       TAC§217.11, Standards of Nursing Practice, and 22 TAC §217.12,
       Unprofessional Conduct.
       ............
       Some actions may be more obvious examples of unprofessional conduct that
       could result in sanctions on the nurse’s license. Examples of conduct that
       could lead to Board action on the nurse’s license may include:

              sleeping on the job, which effectively makes the nurse
              unavailable to observe the patient or respond to the patient’s
              needs, even though the nurse is physically present;
              .............

       13. Despite violating Texas Nursing Standards by abandoning their patients by

sleeping on duty verified by photographs submitted by Ms. Brenyah and Mr. Dike to CCMC

Management and Human Resources, these non-Black African and non-Black nurses, and one

CNA, were not disciplined in any form or fashion:

                                             7
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 8 of 23




       Monica Rivera, charge nurse, 3 West, CCMC, Hispanic and/or Mexican
       American.

       Ryan Guerra, charge nurse, Bariatric Unit, CCMC, Hispanic and/or Mexican
       American.

       Kenneth Go, RN, 3 West, CCMC, believed to be of Filipino origin.

       Jim (last name unknown), RN, 4th Floor Telemetry Unit, CCMC, Hispanic
       and/or Mexican American.

       Suzie (last name unknown), CNA, Labor & Deliver, CCMC, Hispanic and/or
       Mexican American.

Ms. Brenyah was treated disparately based upon her race, Black African, by receiving

discipline for the trumped-up allegation of abandoning her patients, while persons of a

different race, who actually abandoned their patients by sleeping on duty, were not

disciplined.

       14. Ms. Brenyah opposed race discrimination and reported these racially motivated

incidents identified supra in paragraphs 9-13 to CCMC upper Management and Human

Resources on or about the end of May 2017 or beginning of June 2017 including the fact that

she believed that these actions were being taken against her because of her race and that there

were a “clique” of individuals participating in the discrimination. These reports were made

in good faith.

       15. On June 18, 2017, Ms. Brenyah’s 90 day probationary period should have

concluded.

       16. On June 21, 2017, Ms. Brenyah met with Vince Goodwine, Vice President of


                                              8
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 9 of 23




Human Resources, and Jason Sewell, Director of Patient Care Services, about her reports of

race discrimination and her opposition to race discrimination. Mr. Goodwine and Mr. Sewell

claimed that no other employee verified Ms. Brenyah’s allegations that there was race

discrimination in the department. Ms. Brenyah had evidence that other employees did, in fact,

verify the discriminatory conduct within the work place to the CCMC Human Resources

investigators. Specifically, Michelle Cummings, a Black female nurse, was called in by

CCMC Human Resources investigators and she told them as part of the investigation into

Ms. Brenyah’s report of race discrimination that there were racial slurs being used and that

she told the person that it was unprofessional. She also told the Human Resources

representatives that Ms. Rivera, charge nurse, spoke of David and his wife, who are an

interracial couple - Filipino and Black. In effect, Ms. Rivera was saying that David

“upgraded” his race through his marriage to a Filipino and that he was no longer Black. As

well, Mr. Dike had also made reports of race discrimination to CCMC management and

Human Resources that he experienced and other Black employees also experienced such as

Ms. Brenyah. Despite the evidence of race discrimination, CCMC did nothing to correct the

racial discrimination. The fact that CCMC denied receiving evidence to corroborate Ms.

Brenyah’s report of race discrimination when, in fact it did, supports that the investigation

it conducted was not accurately and truthfully conducted and that the investigation was

pretext for discrimination and retaliation against Ms. Brenyah.

       17. Instead of conducting a proper investigation and taking prompt and appropriate


                                             9
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 10 of 23




action to stop the discrimination, Mr. Goodwine and Mr. Sewell started a course of

retaliation against Ms. Brenyah for her protected activity in reporting and opposing race

discrimination. In fact, at the meeting on June 21, 2017, both Mr. Goodwine and Mr. Sewell

advised Ms. Brenyah that the “cliques” were not going anywhere (Ms. Brenyah understood

this to mean that the racial discrimination was not going to be addressed) and she should

transfer to another department, even a higher acuity unit on another campus of the Medical

Center. Mr. Goodwine and Mr. Sewell also admitted during this conversation that Ms.

Brenyah was a good nurse. Further, if Ms. Brenyah’s nursing skills and work performance

were not appropriate for a higher skill level unit, she would not be allowed to transfer.

Therefore, it was clear that both Mr. Goodwine and Mr. Sewell believed that Ms. Brenyah’s

nursing skills were satisfactory and that she was eligible for transfer as of June 21, 2017.

       18. Punishing the victim of discrimination by advising them to transfer and covering-

up unlawful race discrimination instead of taking appropriate disciplinary steps against those

discriminating against the subject of the unlawful discrimination, Ms. Brenyah, is

discriminatory, retaliatory and unlawful. During the June 21, 2017 meeting, Ms. Brenyah

declined a transfer as she was being punished for the unlawful discriminatory conduct of

others and, if she were to transfer, it would only embolden the discrimination within the work

place. As well, a transfer was discriminatory and retaliatory as it was to a less desirable

option for Ms. Brenyah because Mr. Goodwine and Mr. Sewell wanted to transfer Ms.

Brenyah to Corpus Christi Medical Center Doctor’s Regional. Management knew that Ms.


                                             10
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 11 of 23




Brenyah frequently walked to work and CCMC was located approximately a block from her

home. She would not be able to walk to Corpus Christi Medical Center Doctor’s Regional

as it was several miles from her home. Further, the position to which Mr. Goodwine and Mr.

Sewell suggested that Ms. Brenyah transfer was also out of the area of practice that Ms.

Brenyah was working in order to develop important skills. The proposed transfer was

materially adverse and retaliatory.

       19. On June 29, 2017, 11 days after Ms. Brenyah’s probationary period ended and 8

days after her meeting with Mr. Goodwine and Mr. Sewell regarding her good faith

opposition to and complaint of race discrimination, Mr. Goodwine and Mr. Sewell made an

untimely decision to extend Ms. Brenyah's initial appraisal and probationary period based

upon a trumped-up allegation of poor performance. Ms. Brenyah’s probationary period ended

on June 18, 2017 - 3 days prior to her June 21, 2017 meeting with Mr. Goodwine and Mr.

Sewell. To date, Ms. Brenyah had not been provided with any corrective action that would

place on her notice of alleged “poor performance” which was the pretext for extending Ms.

Brenyah’s probationary period. Ms. Brenyah obtained a copy of her employment file to

confirm this fact. The only alleged performance issue of which she had been made aware

was the false allegation of being in the cafeteria which was clearly not true. Other non-Black

nurses were not similarly treated. For example, a Hispanic nurse, Oscar Martinez, who failed

to render proper patient care to a suicidal patient by failing to provide the patient with a sitter,

allowed the patient to get up and fall at the door and hit his head. Mr. Martinez’ 90 day


                                                11
    Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 12 of 23




probation was not extended. Ms. Brenyah’s extension of her 3 month probationary period by

Mr. Goodwine and Mr. Sewell was clearly discriminatory and retaliatory for her protected

reports of race discrimination especially in light of the temporal proximity of the protected

act and adverse action.

       20. CCMC made inaccurate statements about the extension of Ms. Brenyah’s

probationary period by changing the dates as part of an investigation. Specifically, the

paperwork presented to Ms. Brenyah from CCMC stated that her hire date was 3/20/17 and

that the 3MO Date was 6/20/2017. CCMC presented inaccurate information to investigators

that her probationary period was signed on September 29, 2017. The accurate facts are that

Ms. Brenyah’s probationary period was extended by Mr. Goodwine and Mr. Sewell on June

29, 2017 - just 8 days after Ms. Brenyah refused the retaliatory transfer. CCMC speaks out

of both sides of its mouth - one side saying on the documented form that the end of Ms.

Brenyah’s probationary period was June 20, 2017 and, out of the other side of its mouth to

investigators, that the probationary period ended on September 29, 2017.           CCMC’s

mendacity supports race discrimination and retaliation.

       21. On July 7, 2017, Ms. Brenyah had written to Mr. Sewell to confirm that she had

received no disciplinary action during her 90 days probation other than the “coaching.”

Within a few hours of sending this email, Mr. Sewell wrote back to Ms. Brenyah to allege

that Ms. Brenyah had a complaint from a patient who had been discharged on July 7, 2017.

       22. Ms. Brenyah met with Mr. Sewell on July 10, 2017 about the alleged patient


                                             12
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 13 of 23




complaint. Ms. Brenyah told Mr. Sewell that Kevin, a Hispanic CNA, had unhooked her

patient IV and had taken the patient to the bathroom. Kevin had given the patient a shaving

blade. The patient had a bleeding disorder. The patient cut herself with the shaving blade and

was bleeding excessively. The patient did not “fire” Ms. Brenyah after she cut herself. In

fact, the patient recommended that Michelle Terrell Christie, a Black nurse, and Ms. Brenyah

were both excellent nurses to management in an effort to give them “kudos.” Instead of

passing along the “kudos” to the Black nurses, CCMC made-up a pretextual “complaint” by

the patient to discriminate against the Black nurses and to justify discriminatory and

retaliatory discipline against Ms. Brenyah.

       23. On a previous occasion, Kevin told Mr. Dike that Mr. Sewell told him to spy on

the Black employees and report back to him. Kevin made racially charged statements that

created a hostile work environment such as telling Mr. Dike that he did not want him

standing next to him. This remark was uncalled for and was clearly racially motivated as

medical personnel must, from time to time, stand next to each other to perform their work.

Ms. Brenyah opposed and reported this racially discriminatory incident to management.

       24. On August 10, 2017, Mr. Sewell formally wrote-up Ms. Brenyah based upon the

trumped-up allegations of allegedly providing poor care to the patient in early July 2017.

Specifically, in an August 10, 2017 write-up, Mr. Sewell falsely alleged that Ms. Brenyah

committed an offense with regard to a patient on July 6, 2017 - a day that Ms. Brenyah did

not work. Further, the write-up did not contain any specifics of what Ms. Brenyah did to


                                              13
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 14 of 23




justify the write-up and to allow her to understand the allegation against her and to respond.

       25. After Ms. Brenyah pointed out to Mr. Sewell and CMCC Human Resources that

she did not work on July 6, 2017, the date of the alleged incident, CCMC changed the date

of the alleged incident. However, the date to which it was changed also was a date that Ms.

Brenyah did not work and it was not the date that the patient allegedly cut herself making it

impossible for her to commit the alleged actions. Again, mendacity and inconsistent positions

supports that the action was pretext for discrimination and retaliation against Ms. Brenyah.

Further, Kevin, the CNA who admitted that he was to spy on the Black employees and was

the CNA at issue in the alleged July 6, 2017 issues, was negligent toward the patient by

giving her a razor to shave as she was a bleeding risk and not properly monitoring her or

reporting these issues to the nurse assigned to the patient. Further, a CNA is not allowed to

unhook a patient IV and CCMC turned a blind eye to this fact in regard to Kevin. Kevin, a

Hispanic employee was not disciplined - only Ms. Brenyah. Also, Mr. Sewell never

produced any actual patient complaint. Failure to have documentation also supports that the

action was pretext for discrimination and retaliation.

       26. Ms. Brenyah reported to CCMC upper management about the discriminatory and

retaliatory false allegations brought forth by Mr. Sewell based upon the write-up of August

10, 2017 and requested relief. Also, Ms. Brenyah opposed and reported discriminatory

conduct to another Black African employee, Mr. Dike. Ms. Brenyah reported to upper

management that the charge nurses were using Mr. Dike’s race to justify changing his


                                             14
    Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 15 of 23




assignments to benefit non-Black and non-Black African employees. This was reported to

Ms. Zamora, but she just made excuses and allowed Mr. Dike to be subjected to

discrimination by patients without taking any appropriate action. This position was also

condoned by Mr. Sewell. Instead of CCMC investigating the reports of discrimination and

retaliation raised by Ms. Brenyah, CCMC condoned and effected the discriminatory and

retaliatory write-up of Ms. Brenyah and race discrimination within the hospital.

       27. In late August 2017, Ms. Brenyah was involved in an automobile accident. Ms.

Brenyah reported the injury to her chain of command, including Mr. Sewell. Ms. Brenyah

was in excruciating back pain and had significant leg numbness - the kind of physical

problems that inhibit an individual from being able to function safely resulting in the need

for immediate and urgent medical care. Later, MRI results showed that Ms. Brenyah had

suffered a herniated disc in automobile accident. Ms. Brenyah’s insurance company assisted

her with receiving the necessary urgent care that she needed in the form of medical care,

physical therapy and medication and they advised her to go to an HCA facility for physical

therapy and other care. Therefore, Ms. Brenyah went to Corpus Christi Medical Center

Doctor’s Regional (hereinafter “Doctor’s Regional).

       28. As instructed by the insurance company, Ms. Brenyah went to Doctor’s Regional

on August 25, 2017, just before Hurricane Harvey, to try to obtain appropriate health care

for this urgent medical situation. Ms. Brenyah’s friend, Nkem Hatter, who is also a Black

African and registered nurse, but did not work for CCMC, accompanied Ms. Brenyah to


                                            15
    Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 16 of 23




Doctor’s Regional because it was not safe for Ms. Brenyah to be by herself because she was

significantly adversely effected by the pain and injuries that she was experiencing. Ms.

Brenyah was concerned that if she did not receive the urgent care she needed prior to the

hurricane, she may not be able to receive the needed care for several weeks as the

approaching hurricane was very powerful and Ms. Brenyah’s medical condition required

immediate care. Ms. Brenyah and Ms. Hatter packed a few belongings to take to Doctor’s

Regional in case Ms. Brenyah was admitted to the hospital.

      29. While at Doctor’s Regional, Ms. Brenyah learned that she would not be able to

receive physical therapy because of Hurricane Harvey. Doctor’s Regional effectively closed

the hospital except for emergency services. Ms. Brenyah’s pain was so bad that the

medication that Ms. Brenyah had been given was not helping her and her physical condition

was so impaired that her safety was implicated. Therefore, Ms. Brenyah sought treatment

from the emergency room at Doctor’s Regional.

      30. On the way to the emergency room, Ms. Brenyah and Ms. Hatter sat briefly on the

chairs at the hallway of the second-floor at Doctor’s Regional (which is the floor where

physical therapy is located) because Ms. Brenyah’s pain and numbness was increasingly

incapacitating. Shortly after sitting down, two supervisors, Annette Enrriques and Josefa

Espinoza, both Hispanic, recognized Ms. Brenyah as an employee and called her name and

approached her. They began questioning Ms. Brenyah about why she was not working and

that she was supposed to be either in the A or B Team. Ms. Brenyah told them that she was


                                           16
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 17 of 23




currently on disability and medical leave and that she had come to seek therapy and medical

treatment. Ms. Espinoza, a registered nurse, without any discussion or assessment, bluntly

stated that Ms. Brenyah did not look like she was in pain or feeling numbness and that she

should be working. If she was not going to work, then they were going to kick her out into

the hurricane. Ms. Brenyah was clearly injured as she was wearing a back support brace.

Without cause, Doctor’s Regional officials called security and the police on Ms. Brenyah.

       31. Ms. Brenyah begged the two supervisors to let her go to the emergency room for

evaluation and treatment especially as she may not be able to get any medical care for several

weeks after the hurricane. Ms. Espinoza volunteered to take Ms. Brenyah to the emergency

room. On their way to the emergency room, security and a police officer approached Ms.

Brenyah ordering her to leave the hospital. Ms. Espinoza denied knowing Ms. Brenyah and

said that Ms. Brenyah didn’t look like she was in pain. Ms. Brenyah was shocked and got

into panic attack because immediately prior Ms.Espinoza volunteered to take her to the

emergency room. Ms. Brenyah responded asking if she knew what was going on in her body.

Ms. Espinoza relented and took Ms. Brenyah to the emergency room and then left. The

personnel in the emergency room were reluctant to treat Ms. Brenyah because of the

commotion and statements of Ms. Espinoza and the police being called. Simply put, the

emergency room employees did not believe that Ms. Brenyah, a fellow medical professional

and employee, was actually involved in a car accident and injured - making the ordeal even

more horrifying for Ms. Brenyah.


                                             17
    Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 18 of 23




       32. After Ms. Brenyah was discharged from the emergency room, what appeared to

Ms.Brenyah to be two police men and David, the security guard, took Ms. Brenyah upstairs

to get Ms. Brenyah’s friend. Ms. Brenyah asked David, the CCMC security guard, who told

him to call the police on her and he responded that “the employees” told him to call the

police on her if she would not leave. They told me to have you removed because you are not

patient here and I told you that if you did not leave, I would call CCPD to have you removed.

On the way upstairs, the police men and the security detained Ms. Brenyah and ordered her

not to answer her phone calls from family and friends that were calling because they were

worried about her because of the hurricane. Ms. Brenyah was afraid and panicked because,

as a Black person, she was worried that she may be subject to unnecessary police actions and

force - including even being shot.

       33. Ms. Zamora, Ms. Brenyah’s former unit manager whom Ms. Brenyah reported

racial discrimination against, was working at Doctor’s Regional on the day and time of the

events involving the police and she actually rode the elevator with Ms. Brenyah, the two

policeman and security guard. The appearance was that Ms. Zamora was part of the

discrimination and retaliation against Ms. Brenyah on August 25, 2017.

       34. A disinterested witness who was a patient in the emergency room approached Ms.

Brenyah. This witness identified herself as Ms. Della Gacias (sp?) and she told Ms. Brenyah,

“I noticed what they did. I saw that,” in reference to calling the police and security on her

when she was discharged from the emergency room. Ms. Casillas told Ms. Brenyah, “That


                                             18
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 19 of 23




is terrible. That is terrible. It really wasn’t necessary.” Ms. Casillas also commented to the

effect that she really didn’t like that “white man’s” behavior toward Ms. Brenyah. Ms.

Brenyah knew that Ms. Casillas was referring to David, the security guard, as the “white

man.” As Ms. Casillas and Ms. Brenyah spoke, a man interjected himself to let them know

that everything they are saying is being audio and video recorded by the hospital including

where they were standing. Ms. Casillas agreed that everything should be recorded and stated

that the entire event should be on video maintained by CCMC. Despite this fact, the video

recordings were neither produced to Ms. Brenyah, who asked for the videos in writing which

included a spoilation request not to destroy this evidence, or to investigators. Ms. Brenyah

made a formal complaint with CCMC alleging racial harassment and retaliation about this

incident. CCMC never responded.

       35. After Ms. Brenyah was released to return to work from the injuries that she

received from the automobile accident, including a herniated disc, CCMC refused to place

Ms. Brenyah back on the schedule and locked her out of her employee accounts. Ms.

Brenyah made numerous attempts to be placed back on the schedule with both Rebekah

Smith and Mr. Sewell which are documented by her phone records. Ms. Brenyah called and

spoke with Ms. Smith on March 7, 2018 for 1 minute at 1:24 p.m. to speak to her about

getting back on the schedule. Ms. Brenyah completed computer re-orientation class on

March 8, 2018. Ms. Brenyah expected that she would be placed back on the schedule. After

waiting patiently 5 days, Ms. Brenyah called Ms. Smith on March 13, 2018 at 10:13 a.m. and


                                             19
    Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 20 of 23




left a message confirming that she completed the re-orientation and that she was waiting to

be placed back on the schedule. Efforts to get Ms. Brenyah back to work were initiated by

Ms. Brenyah and they were not reciprocated by CCMC. Ms. Brenyah’s phone records show

that her pleas to return to work fell upon deaf ears. As CCMC refused to communicate with

Ms. Brenyah and place her back on the work schedule, she was constructively terminated on

March 21, 2018. After CCMC refused to place Ms. Brenyah back on the schedule and she

was constructively discharged, CCMC attempted to collect a payment it made to entice Ms.

Brenyah to come to work for them even though CCMC was the cause of Ms. Brenyah’s

employment separation. CCMC threatened legal action against Ms. Brenyah to collect the

funds causing her further distress.

       36. Not only was Ms. Brenyah subjected to racial harassment, a hostile work

environment and discriminated and retaliated against, but also Ms. Brenyah’s observation

and knowledge of race discrimination toward other Black employees highly offended her and

also adversely affected her working environment.

       37. This lawsuit is timely as it is filed within 4 years of the actions made the basis of

this lawsuit and this lawsuit is brought under 42 U.S.C. §1981, as amended by the Civil

Rights Act of 1991, which has a 4 year statute of limitations.

                                          CLAIMS

                    Discrimination and Retaliation in Violation of
             42 U.S.C. §1981, as amended by the Civil Rights Act of 1991

       38. Ms. Brenyah incorporates by reference the allegations contained in paragraphs

                                              20
    Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 21 of 23




1 through 37. Ms. Brenyah brings this claim under 42 U.S.C. §1981, as amended by the Civil

Rights Act of 1991, against CCMC for creating a hostile work environment, harassment,

disparate treatment and discriminating against her based upon her race arising from her

employment and termination of that employment and for retaliation for opposing and

reporting race discrimination. Ms. Brenyah is a member of an identifiable class of persons

who was subjected to intentional discrimination solely because her race, ancestry and her

ethnic characteristics are of the Black African people. Ms. Brenyah was discriminated against

in regard to her rights under 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991,

including the termination of contracts and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship. These rights are enforceable and actionable

under 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991. Also, Ms. Brenyah was

retaliated against because she reported and opposed unlawful race discrimination based upon

these protected factors to CCMC which is a violation of 42 U.S.C. §1981, as amended by the

Civil Rights Act of 1991, for which Ms. Brenyah brings claims in this lawsuit.

       39. As a result of the above alleged illegal acts, Ms. Brenyah seeks damages, past and

future, for emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, humiliation, injury to reputation and other nonpecuniary losses. As well, Ms. Brenyah

also seeks damages, past and future, for loss of wages, benefits and other pecuniary losses

as a result of Defendants’ unlawful actions. Ms. Brenyah seeks her damages, attorney’s fees,

equitable relief, expenses, costs and any other relief as allowed by law, including, but not


                                             21
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 22 of 23




limited to under 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991, and 42 U.S.C.

§1988.

                                      Jury Trial Requested

         40. Plaintiff requests a trial by jury.

         WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendant and award Plaintiff the following:

         1. Actual damages plus interest including, but not limited to, wage loss and lost

benefits, past and future, as allowed by law;

         2. Compensatory damages arising from emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life, injury to reputation and other nonpecuniary losses,

past and future, as allowed by law;

         3. All damages and relief as allowed under 42 U.S.C. §1981, as amended by the Civil

Rights Act of 1991;

         4. Punitive and/or exemplary damages as allowed by law;

         5. Prejudgment interest as allowed by law;

         6. Post-judgment interest as allowed by law;

         7. Attorney’s fees as allowed by law, including, but not limited to under 42 U.S.C.

§1988(b);

         8. Court costs, expert fees and expenses as allowed by law;

         9. Equitable relief as appropriate and allowed by law, including, but not limited to


                                                   22
     Case 2:21-cv-00087 Document 1 Filed on 05/01/21 in TXSD Page 23 of 23




reinstatement or front pay if reinstatement is not granted;

       10. Such other legal or equitable relief ultimately justified by the proof of this case.

                                           Respectfully Submitted,

                                           By:     /s/ Gay E. Gilson
                                           Gay E. Gilson
                                           State Bar No. 00784131/Fed I.D. 16385
                                           Law Offices of Gay E. Gilson
                                           5525 S. Staples, Suite B3
                                           Corpus Christi, Texas 78411
                                           Tel: (361) 887-0552
                                           Fax: (361) 887-0554
                                           Email: gegilson@gilsonlaw.com
                                           Attorney in Charge for Plaintiff




                                              23
